NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUL 21 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
MEIHUA ZHANG,                                    No. 13-71279

              Petitioner,                        Agency No. A099-890-060

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 27, 2017**


Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Meihua Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Lai v. Holder, 773 F.3d 966, 970 (9th Cir.

2014) (citing Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014)). We grant the

petition for review and remand.

      The record compels the conclusion that the IJ did not provide Zhang

adequate notice of the corroboration required to supplement her credible testimony

and an opportunity to explain the reasonable availability of such evidence. See Ren

v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011); Lai, 773 F.3d at 975–76

(concluding that reliance on failure to provide corroborating evidence was

procedurally improper where applicant never received notice of a need to produce

the corroborative evidence identified in the IJ’s decision or an opportunity to either

produce the evidence or explain its unavailability). We note that the IJ did not

have the benefit of Ren because it was issued after her decision but before the

BIA’s decision. We therefore remand for further proceedings consistent with this

disposition.

      PETITION FOR REVIEW GRANTED and REMANDED.




                                           2                                    13-71279